DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §112(f) Claim Interpretation, see p.8, filed on 14 December 2020 have been fully considered and are persuasive.  The previous 35 U.S.C. §112(f) is withdrawn after Claim 16 being amended.
1/10/16 and their dependent claims under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/10/16 is/are now rejected under 35 USC §103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Beaurepaire (US 2017/0103571 A1) and Welti (US 2016/0363992 A1). See detailed rejections below.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10 and 13-16, 18-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Beaurepaire (US 2017/0103571 A1) and Welti (US 2016/0363992 A1).
Regarding Claim 1, Finfter discloses a computer-implemented (Fig.2 Notice the Main Computing Unit) method ([0008]: method), comprising:
determining a route of a vehicle from a starting point to a destination ([0009]: In another optional embodiment, the user is moving on a track, the track being a physical structure used for a known path of movement, and the determining a current location of the user is synchronized to the user's movement on the track. In another optional embodiment, the ride map is an individual ride map based on the user's location in a moving vehicle on a path relative to a track. Finfter does not explicitly recite determining a route of a vehicle from a starting point to a destination. However a skilled person would have known to determine a route from a starting point to a destination in order to allow a rider to start moving on a track path and to complete the riding); 
presenting a simulated audio or visual (A/V) experience to a passenger ([0011]: rider on a roller coaster) of the vehicle ([0039]: Simulators can provide audio/visual experiences that cannot be provided by conventional roller coasters or other moving object rides); 
obtaining a trip criterion relevant to the vehicle route ([0055]: Refer again to FIG. 7B, location-tracking sensors typically connect to the processing module 200 and are operable to detect physical characteristics associated with the instantaneous rider's location along a travel course. Head tracking sensors connect to the processing module 200 and being operable to detect physical characteristics associated with the instantaneous rider's direction of field of vision (such as, looking to the right or to the left). The sensors provide measurements such as, precise real-time 3D orientation, heading, calibrated acceleration, and calibrated angular velocity and may include 9-axis inertial measurement unit (IMU) and attitude heading reference system (AHRS). Sensors type could be Tri-axial Gyroscope, Tri-axial Accelerometer, Tri-axial Magnetometer, Ambient Light Sensor, Pressure Sensor, Proximity Sensor, Inertial Sensor, Temperature Sensor, GPS, Camera, etc. The sensors should be resistant to strong forces operated on the sensors such as gravity, negative gravity, or electromagnetic influences that might come from the riding environment);
presenting a plurality of simulated event occurrences within the simulated A/V experience, wherein the simulated event occurrences are based on ([0072]: One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails.  Also see [0084]: Displaying alternate reality stimuli 470 includes a way to provide relevant output of alternate world in relation to the position and movement of the individual riding on a moving object. The relevant output can include video, audio, and other sensory stimuli such as smell and tactile); 
adapting the simulated A/V experience ([0072] )based upon the trip criterion to justify the trip criterion ([0084]: Displaying alternate reality stimuli 470 includes a way to provide relevant output of alternate world in relation to the position and movement of the individual riding on a moving object. The relevant output can include video, audio, and other sensory stimuli such as smell and tactile), wherein the simulated A/V experience comprises an augmented reality (AR) ([0054]: The screens of the HMD can also be a mixed-use technology (virtual and augmented reality display using the same display apparatus), or could have a clip-on to change states between AR and VR) story-telling narrative ([0072]: The playback rules (414) are rules that describe ways to combine the sensation scene into the general theme. Major rules are playback rules that describe the trigger for activating a sensation scene. One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails. Another rule could be that 30 second after the beginning of the journey, an enemy's spaceship will shoot fire on the rider. Another rule could be that just when the rider is about to begin a sharp fall, an asteroid flies towards the rider and almost hits the rider. The rider has the illusion that the only reason the asteroids did not hit him is due to the immediate physical fall the rider experienced at the same moment. Note Finfter does not explicitly use the phrase story-telling narrative. However it would have been obvious to a POSITA that descriptions about dragon and enemy’s space ship are story-telling narratives since those are accounts of imaginary and events told for entertainmentHoweH).
Finfter fails to disclose sensing ride information via a vehicle sensor directly coupled to the vehicle, the ride information corresponding to a motion of the vehicle as the vehicle travels along the route and adapting the simulated A/V experience based upon the ride information and the trip criterion. 
However Beaurepaire, in the same field of endeavor, discloses sensing ride information via a vehicle sensor ([0004]: receiving a vehicle state sensor data record associated with a current state of a vehicle) directly coupled (Fig.6: notice sensor 126 is directly coupled to the vehicle) to the vehicle, the ride information corresponding to a motion of the vehicle as the vehicle travels along the route ([0069]: Some sensors may acquire information about the current state of the vehicle including engine pressure, temperature, tire pressure, wheel speed and vibration. Some sensors 126 may detect data used by the predictive navigation system including but not limited to, battery charge level, gas level, turn signal setting, steer angle, gear selection, windshield wiper setting, headlight and interior light settings, obstacle detection, and a navigation system) and adapting the simulated A/V experience based upon the ride information ([0058]: The space environment may be selected by virtual reality generator 121 based on the current speed of the vehicle or based on predictive navigation. For example, if the current state of vehicle 129 is a speed indicating vehicle 129 is on a highway, interstate, or Autobahn (relative high speed travel for vehicle 129), the virtual reality environment may be selected as the space environment because the vehicle is at a relative high speed. When virtual reality generator 121 determines via electronic horizon generator 131 that the vehicle will accelerate from the relative low speed (city driving or traffic jam) to the relative high speed of interstate driving with no traffic, the current scene in the virtual reality environment may change from one environment, such as the rural landscape (which may be used as an environment associated with lower relative speeds of vehicle 129) to the space scene depicted FIG. 4B).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaurepaire into that of Finfter and to add ride information to be considered in addition to the trip criterion when adapting the simulated A/V experience in order to make travelling by vehicle more engaging for passengers as taught by Beaurepaire ([0002]).
Finfter modified by Beaurepaire fails to disclose receiving a passenger input indicative of a level of immersiveness of the simulated A/V experience, wherein adapting the simulated A/V experience includes adjusting the level immersiveness to present more or fewer simulated event occurrences based on the passenger input.
However Welti discloses it had been known to a POSITA in the field of virtual erality (VR) or augmented reality (AR) ([0004]) before the effective filing date of the claimed invention to use computed estimated head orientation to modify audio and/or video data presented to the user, thereby providing a potentially more realistic and immersive experience to user ([0051]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Welti into that of Finfter modified by Beaurepaire and to add a step of receiving a passenger input indicative of a level of immersiveness of the simulated A/V experience, wherein adapting the simulated A/V experience includes adjusting the level immersiveness to present more or fewer simulated event occurrences based on the passenger input (the passenger input is a head orientation gesture) in order to meet passengers’ individual need.

Regarding Claim 4, Finfter discloses wherein adapting the simulated A/V experience comprises presenting one or more AR elements in a context of the AR story-telling narrative configured to comport with one or more events identified in the trip criterion or the ride information ( [0072] see above. [0081]: While a user is waiting in line, optionally the HMD can provide augmented reality display so the rider can see the line, and simultaneously access (by the rider) or be provided (by the operator) related and/or unrelated information).

Regarding Claim 5, Finfter modified by Beaurepaire further discloses wherein the trip criterion is obtained from at least one of a navigation system or the vehicle sensor (Finfter: [0055].  Beaurepaire: Fig.1).  The same reason to combine as taught in Claim 1 is incorporated herein.

6, Finfter discloses wherein the trip criterion is obtained from at least the navigation system, and wherein the navigation system comprises one of an in-vehicle navigation system or a navigation system implemented remotely from the vehicle (GPS in [0055] and a camera in the station [0078]).

Regarding Claim 8, Finfter modified by Beaurepaire discloses wherein adapting the simulated A/V experience comprises customizing the simulated A/V experience for the passenger based upon the ride information (Finfter [0072]: One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails.  Beaurepaire [0058]: When virtual reality generator 121 determines via electronic horizon generator 131 that the vehicle will accelerate from the relative low speed (city driving or traffic jam) to the relative high speed of interstate driving with no traffic, the current scene in the virtual reality environment may change from one environment, such as the rural landscape (which may be used as an environment associated with lower relative speeds of vehicle 129) to the space scene depicted FIG. 4B).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 9, Finfter discloses wherein the simulated A/V experience is one of plurality of simulated A/V experiences that are contextually linked ([0072]: when the rider is about to begin a sharp fall, an asteroid flies towards the rider and almost hits the rider. The rider has the illusion that the only reason the asteroids did not hit him is due to the immediate physical fall the rider experienced at the same moment.  [0090]: the user firing a weapon to blow up an approaching asteroid. [0098]: an asteroid that is about to crash into the rider is exploded according to the rider's hand movements).

Regarding Claim 10, Finfter discloses a computer-implemented method ([0008]: method), comprising: 
receiving information ([0062]: The rider, the park owner, or the HMD operator has the option to choose the alternate reality to be presented at a specific ride. The specific alternate reality to be used (played) may be selected by downloading a corresponding alternate reality file to the system/HMD, or choosing an alternate reality from a number of options that are already downloaded and configured in the system) regarding a simulated audio or visual (A/V) experience ([0039]: Simulators can provide audio/visual experiences that cannot be provided by conventional roller coasters or other moving object rides); 
generating a trip criterion ([0046]: For example, sensors on the user's body, arm, hand, etc. providing location, movement, and feedback information on that portion of the user's body, such as arm motion, hand position, etc. Also see [0055]) to comport with one or more events of the simulated A/V experience ([0072]); and 
presenting a plurality of simulated event occurrences within the simulated A/V experience in conjunction with the trip criterion ([0072]: One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails. Also see [0084]: Displaying alternate reality stimuli 470 includes a way to provide relevant output of alternate world in relation to the position and movement of the individual riding on a moving object. The relevant output can include video, audio, and other sensory stimuli such as smell and tactile) and, 
adapting the simulated A/V experience based upon ([0054]: The screens of the HMD can also be a mixed-use technology (virtual and augmented reality display using the same display apparatus), or could have a clip-on to change states between AR and VR) story-telling narrative ([0072]: The playback rules (414) are rules that describe ways to combine the sensation scene into the general theme. Major rules are playback rules that describe the trigger for activating a sensation scene. One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails. Another rule could be that 30 second after the beginning of the journey, an enemy's spaceship will shoot fire on the rider. Another rule could be that just when the rider is about to begin a sharp fall, an asteroid flies towards the rider and almost hits the rider. The rider has the illusion that the only reason the asteroids did not hit him is due to the immediate physical fall the rider experienced at the same moment. Note Finfter does not explicitly use the phrase story-telling narrative. However it would 
Finfter fails to disclose generating a ride information wherein the ride information corresponds to a motion of the vehicle sensed by a vehicle sensor directly coupled to the vehicle and adapting the simulated A/V experience based upon the ride information and the trip criterion.
However Beaurepaire, in the same field of endeavor, discloses generating a ride information ([0069]: Some sensors may acquire information about the current state of the vehicle including engine pressure, temperature, tire pressure, wheel speed and vibration. Some sensors 126 may detect data used by the predictive navigation system including but not limited to, battery charge level, gas level, turn signal setting, steer angle, gear selection, windshield wiper setting, headlight and interior light settings, obstacle detection, and a navigation system) wherein the ride information corresponds to a motion of the vehicle sensed by a vehicle sensor ([0004]: receiving a vehicle state sensor data record associated with a current state of a vehicle) directly coupled (Fig.6: notice sensor 126 is directly coupled to the vehicle) to the vehicle and adapting the simulated A/V experience based upon the ride information and the trip criterion ([0058]: The space environment may be selected by virtual reality generator 121 based on the current speed of the vehicle or based on predictive navigation. For example, if the current state of vehicle 129 is a speed indicating vehicle 129 is on a highway, interstate, or Autobahn (relative high speed travel for vehicle 129), the virtual reality environment may be selected as the space environment because the vehicle is at a relative high speed. When virtual reality generator 121 determines via electronic horizon generator 131 that the vehicle will accelerate from the relative low speed (city driving or traffic jam) to the relative high speed of interstate driving with no traffic, the current scene in the virtual reality environment may change from one environment, such as the rural landscape (which may be used as an environment associated with lower relative speeds of vehicle 129) to the space scene depicted FIG. 4B).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaurepaire into that of Finfter and to add ride information to be considered in addition to the trip criterion when adapting the simulated A/V experience in order to make travelling by vehicle more engaging for passengers as taught by Beaurepaire ([0002]).
Finfter modified by Beaurepaire fails to disclose receiving a passenger input indicative of a level of immersiveness of the simulated A/V experience, wherein adapting the simulated A/V experience includes adjusting the level of immersiveness to present more or fewer simulated event occurrences based on the passenger input.
However Welti discloses it had been known to a POSITA in the field of virtual erality (VR) or augmented reality (AR) ([0004]) before the effective filing date of the claimed invention to use computed estimated head orientation to modify audio and/or video data presented to the user, thereby providing a potentially more realistic and immersive experience to user ([0051]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed receiving a passenger input indicative of a level of immersiveness of the simulated A/V experience, wherein adapting the simulated A/V experience includes adjusting the level of immersiveness to present more or fewer simulated event occurrences based on the passenger input (the passenger input is a head orientation gesture) in order to meet passengers’ individual need.

Regarding Claim 13, Finfter discloses wherein the AR story-telling narrative is developed with a pre-determined event requiring a kinetic response ([0072]: The playback rules (414) are rules that describe ways to combine the sensation scene into the general theme. Major rules are playback rules that describe the trigger for activating a sensation scene. One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails).

Regarding Claim 14, Finfter discloses parsing a digital representation of the AR story-telling narrative to extract the pre-determined event ([0072]).

Regarding Claim 15, Finfter discloses further comprising adapting the simulated A/V experience in response to a determination that the at least one of the trip criterion or the ride information cannot meet at least one kinetic response requirement associated with the pre-determined event ([0071]: A sensation scene (416) is a specific event that occurs during a certain point in time or space, supposed to supply the rider with a higher level of excitement, and needs to be synchronized accurately with the actual real world movement/location of the rider. A sensation scene could be, for example, a nearby asteroid that is about to collide with the rider, or a dragon that is about to prey on the rider. For intensive, realistic and exciting experience, the sensational scene can be played at a point on the track were the rider gets the feeling that the rider is just about to make a sharp maneuver to avoid the asteroid from hitting the rider or the dragon from eating the rider. Such illusion of sharp maneuver could happen if we place that scene just before a sharp decrease of the roller coaster track, for example. A skilled person would have known not to trigger the A/V experience when it is not during a certain point in time or space).

Regarding Claim 16, Finfter discloses a system, comprising: 
a simulation device including a processor, wherein the processor (Fig.2: Processing Unit) is configured to create a simulated augmented reality (AR) ([0054]: The screens of the HMD can also be a mixed-use technology (virtual and augmented reality display using the same display apparatus), or could have a clip-on to change states between AR and VR) story-telling narrative ([0072]: The playback rules (414) are rules that describe ways to combine the sensation scene into the general theme. Major rules are playback rules that describe the trigger for activating a sensation scene. One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails. Another rule could be that 30 second after the beginning of the journey, an enemy's spaceship will shoot fire on the rider. Another rule could be that just when the rider is about to begin a sharp fall, an asteroid flies towards the rider and almost hits the rider. The rider has the illusion that the only reason the asteroids did not hit him is due to the immediate physical fall the rider experienced at the same moment. Note Finfter does not explicitly use the phrase story-telling narrative. However it would have been obvious to a POSITA that descriptions about dragon and enemy’s space ship are story-telling narratives since those are accounts of imaginary and events told for entertainmentHoweH);
a viewing surface configured to present the AR story-telling narrative to a passenger of a vehicle (Fig.1 HMD and [0054]); 
a sensor configured to generate and provide navigational information associated with the vehicle to the processor ([0055]), wherein the simulation device is further configured to: 
generate a simulated audio or visual (A/V) experience based on the navigational information in a context of the AR story-telling narrative ([0084] and [0072]),
present a plurality of simulated event occurrences within the simulated A/V experience ([0084]: Displaying alternate reality stimuli 470 includes a way to provide relevant output of alternate world in relation to the position and movement of the individual riding on a moving object. The relevant output can include video, audio, and other sensory stimuli such as smell and tactile);
display the adapted simulated A/V experience to the passenger ([0012]: the alternate reality is provided to a user via a head mounted display (HMD)).
Finfter fails to disclose the simulation device is further configured to:
present a plurality of simulated event occurrences within the simulated A/V experience, wherein the simulated event occurrences are based on a motion of the vehicle due to an external element sensed by a vehicle sensor directly coupled to the vehicle and adapt the simulated A/V experience based on a motion of the vehicle due to an external element sensed by a vehicle sensor directly coupled to the vehicle to generate an adapted simulated A/V experience.
However Beaurepaire, in the same field of endeavor, discloses configuring the simulation device to present a plurality of simulated event occurrences within the simulated A/V experience, wherein the simulated event occurrences are based on a motion of the vehicle due to an external element sensed by a vehicle sensor directly coupled to the vehicle  and to adapt the simulated A/V experience based on a motion of the vehicle due to an external element sensed by a vehicle sensor ([0069]: Some sensors may acquire information about the current state of the vehicle including engine pressure, temperature, tire pressure, wheel speed and vibration. Some sensors 126 may detect data used by the predictive navigation system including but not limited to, battery charge level, gas level, turn signal setting, steer angle, gear selection, windshield wiper setting, headlight and interior light settings, obstacle detection, and a navigation system)  directly coupled (Fig.6: notice sensor 126 is directly coupled to the vehicle) to the vehicle to generate an adapted simulated A/V experience ([0058]: The space environment may be selected by virtual reality generator 121 based on the current speed of the vehicle or based on predictive navigation. For example, if the current state of vehicle 129 is a speed indicating vehicle 129 is on a highway, interstate, or Autobahn (relative high speed travel for vehicle 129), the virtual reality environment may be selected as the space environment because the vehicle is at a relative high speed. When virtual reality generator 121 determines via electronic horizon generator 131 that the vehicle will accelerate from the relative low speed (city driving or traffic jam) to the relative high speed of interstate driving with no traffic, the current scene in the virtual reality environment may change from one environment, such as the rural landscape (which may be used as an environment associated with lower relative speeds of vehicle 129) to the space scene depicted FIG. 4B). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaurepaire into that of Finfter and to add ride information to be considered in addition to the trip criterion when adapting the simulated A/V experience in order to make travelling by vehicle more engaging for passengers as taught by Beaurepaire ([0002]).
Finfter modified by Beaurepaire fails to disclose receiving a passenger input indicative of a level of immersiveness of the simulated A/V experience, wherein adapting the simulated A/V experience includes adjusting the level immersiveness to present more or fewer simulated event occurrences based on the passenger input.
However Welti discloses it had been known to a POSITA in the field of virtual erality (VR) or augmented reality (AR) ([0004]) before the effective filing date of the estimated head orientation to modify audio and/or video data presented to the user, thereby providing a potentially more realistic and immersive experience to user ([0051]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Welti into that of Finfter modified by Beaurepaire and to add a step of receiving a passenger input indicative of a level of immersiveness of the simulated A/V experience, wherein adapting the simulated A/V experience includes adjusting the level immersiveness to present more or fewer simulated event occurrences based on the passenger input (the passenger input is a head orientation gesture) in order to meet passengers’ individual need.

Regarding Claim 18, Finfter discloses wherein the adapted simulated A/V experience justifies the navigational information ([0072]: One major rule could be that when the rider makes a sharp turn to the right, the dragon is getting closer to the left side of the rider and trying to catch the rider, but fails. Also see [0084]).

Regarding Claim 19, Finfter discloses wherein the processor is further configured to customize the simulated AR story-telling narrative based on a variable associated with the passenger ([0046]: The system that enables a rider to see any part of the alternate scenes from the rider's own point of view, regardless of where the other riders are observing, and at the same time as other rides. For example, a first rider can look to the first rider's right while at the same time a second rider sitting next to the first rider looks to the left. In this case, the two riders are able to see two different angles of the same alternate scene (each seeing a corresponding angle). Also see example in [0076]: In a roller coaster ride, a first rider who sits behind a second rider, experiences a different ride experience due to the first rider's location along the roller coaster being different from the second rider's location).

Regarding Claim 20, Finfter discloses wherein the simulated AR story-telling narrative is a portion of a broader story-telling experience ([0072], [0090], and [0098]).

Regarding Claim 21, Finfter discloses wherein the trip criterion comprises a path to at least one destination ([0004]: a known course (such as a track or waterway). It would have been obvious to a POSITA to include a path to at least one destination since any track or waterway has a destination for a rider to reach).

Regarding Claim 24, Finfter modified by Beaurepaire further discloses wherein the ride information corresponds to a change in a condition of an environment external to the vehicle as the vehicle travels along the route ([0069]: Some sensors may acquire information about the current state of the vehicle including engine pressure, temperature, tire pressure, wheel speed and vibration. Some sensors 126 may detect data used by the predictive navigation system including but not limited to, battery charge level, gas level, turn signal setting, steer angle, gear selection, windshield wiper setting, headlight and interior light settings, obstacle detection, and a navigation system).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 25, Finfter modified by Beaurepaire further discloses wherein the condition comprises weather, temperature, humidity, lighting, or traffic ([0069]: Some sensors may acquire information about the current state of the vehicle including engine pressure, temperature, tire pressure, wheel speed and vibration. Some sensors 126 may detect data used by the predictive navigation system including but not limited to, battery charge level, gas level, turn signal setting, steer angle, gear selection, windshield wiper setting, headlight and interior light settings, obstacle detection, and a navigation system).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 26, Finfter modified by Beaurepaire further discloses wherein the vehicle sensor comprises a clock, an image sensor, a temperature sensor, a vibration sensor, a light detection sensor, a vehicle speed sensor, a wheel speed sensor, a motion sensor, an accelerometer, a tilt sensor, an inclination sensor, an angular rate sensor, a gyroscope, a navigation sensor, a geolocation sensor, a magnetometer, a radar sensor, a proximity sensor, a distance sensor, or an engine control module sensor, and the vehicle sensor is configured to sense the change in the condition ([0069]: Some sensors may acquire information about the current state of the vehicle including engine pressure, temperature, tire pressure, wheel speed and vibration. Some sensors 126 may detect data used by the predictive navigation system including but not limited to, battery charge level, gas level, turn signal setting, steer angle, gear selection, windshield wiper setting, headlight and interior light settings, obstacle detection, and a navigation system).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 28, Finfter discloses wherein the passenger input comprises a selection of the AR story-telling narrative ([0062]: The selection of the alternate reality can be done by a mechanical switch built on the HMD and [0076]: two riders have selected the same alternate reality).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Beaurepaire (US 2017/0103571 A1) and Welti (US 2016/0363992 A1) as applied to Claim 1 above, and further in view of Weller et al. (US 2016/0110615 A1).
Regarding Claim 29, Finfter modified by Beaurepaire and Welti fails to disclose wherein the simulated A/V experience includes a view from a rear view camera of the vehicle.
However Weller discloses including a view from a rear view camera of the vehicle ([0002]: a Heads-up Display (HUD), also referred to as Head Mounted Display (HMB) system and methods of using the same, which include a rear looking camera that provides a rear-view image that is integrated with vehicle navigation, which is presented to an operator on a heads up display viewable while the operator is facing the forward vehicle direction) for a simulated A/V experience ([0071]: the presentation, in addition to the video imagery and graphical imagery, audio alerts (tones and voice) that correspond to and augment the visual presentation.  Also see Fig.6-9: notice the display displays rear-view scene).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Weller into that of Finfter as modified and to add above missing limitation in order to allow users to observe scene behind so to make certain types of virtual games such as running away from an enemy’s spaceship as described by Finfter ([0072]) more exciting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YINGCHUN HE/Primary Examiner, Art Unit 2613